Fourth Court of Appeals
                                        San Antonio, Texas
                                                 May 18, 2015

                                            No. 04-15-00157-CV

                                   IN RE Angie Leigh STRICKLAND

                                      Original Mandamus Proceeding1

                                                    ORDER

Sitting:          Sandee Bryan Marion, Chief Justice
                  Marialyn Barnard, Justice
                  Luz Elena D. Chapa, Justice

        On March 20, 2015, relator Angie Leigh Strickland filed a petition for writ of mandamus
with a motion for stay of the trial court’s order. The court has considered relator’s petition and
the response filed on behalf of the real party in interest and is of the opinion that relator is not
entitled to the relief sought. Accordingly, the petition for writ of mandamus is DENIED. See
TEX. R. APP. P. 52.8(a). The court’s opinion will issue at a later date.

    The real party in interest’s motion for leave to file a late response, filed April 13, 2015, is
GRANTED.

           The temporary stay previously issued by this court on March 27, 2015, is LIFTED.


           It is so ORDERED on May 18, 2015.


                                                             _________________________________
                                                             Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of May, 2015.

                                                             ___________________________________
                                                             Keith E. Hottle
                                                             Clerk of Court



1
  This proceeding arises out of Cause No. 14-557-CCL, styled In the Interest of F.S. and E.B., Children, pending in
the County Court at Law, Kendall County, Texas, the Honorable Michael Peden presiding.